Citation Nr: 1338226	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  10-22 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disability, other than PTSD.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. E. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1969 to March 1971.  He served in the Republic of Vietnam from September to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO in Denver, Colorado, which denied the above claim. The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

The Veteran testified before the undersigned at an April 2013 hearing at the RO.  A transcript has been associated with the file.  

The Board notes that when a claimant files a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).   In this case, the Veteran filed a claim seeking service connection for PTSD, but during the course of his appeal he has also been diagnosed with an acquired psychiatric disability other than PTSD.  As such the Board has recharacterized the issue of entitlement to service connection for PTSD as two separate issues: one for PTSD and one for an acquired psychiatric disability other than PTSD.  See id.  




FINDINGS OF FACT

1. The more probative evidence is against a finding that the Veteran has PTSD.  

2. There is no persuasive and credible evidence that the events and circumstances the Veteran alleges caused his current acquired psychiatric disability actually occurred. 


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a), 4.130, Diagnostic Code 9411 (2013).

2. The criteria for service connection for an acquired psychiatric disability, other than PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a), 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran contends that he suffers from PTSD as a result of his service in Vietnam and that he is therefore entitled to service connection for PTSD.  As noted above, the Veteran has received diagnoses of an acquired psychiatric disability other than PTSD during the pendency of his appeal, and as such the Board has recharacterized the issue of entitlement to service connection for PTSD as two separate issues: one for PTSD and one for an acquired psychiatric disability, other than PTSD.  For the reasons that follow, the Board finds that the Veteran does not meet the service connection criteria for PTSD, and as such his PTSD claim must be denied.  The Board further finds that the Veteran does not meet the service connection criteria for an acquired psychiatric disability, other than PTSD, and therefore the claim for an acquired psychiatric disability, other than PTSD, must also be denied.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Specific to PTSD, establishing service connection requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  

The first step is to determine whether the Veteran's psychiatric symptoms satisfy the DSM-IV criteria for a diagnosis of PTSD in accordance with the regulatory requirements.  In this case, the Veteran has been assessed with several competing Axis I psychiatric diagnoses.  PTSD has been listed as a diagnosis on several occasions during the course of his appeal.  However, for the reasons that follow, the Board concludes that the most probative evidence of record does not support the conclusion that the Veteran has PTSD.  

From the evidence of record, it appears the Veteran received his initial psychiatric treatment and diagnoses from private psychiatrist Dr. J.R. in January 1997.  The Board notes that both of the Veteran's VA examiners reported the Veteran's first psychiatric treatment occurred in 1992.  However, no evidence of psychiatric treatment at that time appears to be included in the claims file.  In January 1997, Dr. J.R. diagnosed the Veteran with both PTSD and major depression.  Dr. J.R. noted that the Veteran's PTSD included long-standing dysthymia.  The Veteran reported that he had experienced nightmares and flashbacks related to Vietnam for  seven years after his separation from service, but that he had not experienced those symptoms for 20 years.  

A December 2007 letter submitted by Dr. S.T., a Ph.D. and employee assistance program mental health provider, stated that he had met with the Veteran for three sessions beginning in January 2001.  Dr. S.T. recounted the Veteran's report at that time that his service in Vietnam had led to PTSD.  However, Dr. S.T. did not provide any actual diagnosis of PTSD or any other psychiatric diagnosis.  

The Veteran filed his service connection claim for "PTSD with depression and anxiety" in November 2007, and he was afforded an initial VA examination in connection with his claim in September 2008.  At this examination, the VA examiner found that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner noted that there was no evidence of depression, a depressed mood, or anxiety of a clinical nature, and did not assign any Axis I diagnosis.  The examiner noted that the Veteran reported symptoms of sleep impairment and problems interacting with other people, but that no other symptoms were evident.  The Veteran reported that he did not like being in a crowd and did not like meeting new people.  He also reported anger problems going back many years, although he made no direct tie between his anger and Vietnam.  The Veteran did not report flashbacks, intrusive thoughts, or nightmares, and the examiner found no evidence that the Veteran's symptoms were linked to his identified stressor of a rocket attack in Da Nang.  The examiner opined that the Veteran's symptoms might or might not have a connection to Vietnam, but stated that his symptoms "certainly have no direct connection based on how the Veteran reports his story."

In September 2009, the Veteran began receiving treatment at the Colorado Springs Vet Center, and was diagnosed at his initial visit with PTSD and depression by the Vet Center mental health professional Ms. C.M., a licensed clinical social worker.  It is unclear whether her diagnoses were made in accordance with the DSM-IV criteria.  The Veteran was then referred to VA psychiatrist Dr. J.C. in September 2009 for medication management.  Dr. J.C. diagnosed the Veteran with PTSD, delayed, chronic, moderate, as well as alcohol dependence in partial remission.   In a May 2010 letter contained in the Veteran's VA treatment records, Dr. J.C. indicated that he had relied on the diagnoses provided by Ms. C.M. at the Vet Center, and that the Veteran's scores on the assessment tools used by Ms. C.M. in making her diagnoses were highly consistent with PTSD and depression.  

The Veteran continued to receive treatment for his psychiatric disability at the Vet Center, and was transferred to a new provider there in December 2010.  His new provider was Mr. J.K., a family therapist.  Mr. J.K. evaluated the Veteran at his initial visit and diagnosed the Veteran with PTSD and depression, as well as alcohol dependence in partial remission.  Mr. J.K.'s treatment notes document his opinion that the Veteran met the diagnostic criteria for PTSD and depression.  He noted that the Veteran experienced physical and emotional trauma in Vietnam by running into a truck during a mortar attack, being fired upon, and being threatened by his own unit.  The Veteran reported experiencing sleep impairment, difficulty maintaining his sobriety, difficulty controlling his anger, and experiencing a depressed affect. 

The Veteran was afforded a second VA examination in connection with his claim in June 2012.  At this examination, a different VA examiner determined that the Veteran did not meet the DSM-IV criteria for PTSD.  On examination, the Veteran reported that he feared for his life from fellow soldiers who were drug users while in Vietnam.  The Veteran reported that he first began to experience depression after his service, although the examiner noted that the Veteran's first psychiatric treatment occurred 20 years after the Veteran's separation from service.  The Veteran reported symptoms of sleep impairment, depression, low frustration tolerance, inability to trust people, and infrequent suicidal ideation (twice per year).  The examiner noted that the Veteran had major inconsistencies in his story regarding his experiences in Vietnam compared to his prior VA examination and prior mental health treatment notes.  At this examination, the Veteran reported injuring his shoulder when he was intentionally run into by another service member driving a truck, while at his first VA examination he reported injuring his shoulder while running for cover during a mortar attack.  The examiner noted that the Veteran had been diagnosed with PTSD by other mental health providers, but found that there was "no clear development of PTSD in any of the medical notes in the Veteran's medical chart." The examiner went on to state, "There is a diagnosis of PTSD, but there is no detailed description of those PTSD symptoms."  The examiner administered the Patient Health Questionnaire (PHQ-9) depression screen, and noted the Veteran's score was indicative of severe depression.  The examiner provided Axis I diagnoses of depressive disorder and alcohol abuse.   

The Veteran's VA treatment records frequently list PTSD as a psychiatric diagnosis, but there is no indication that such a diagnosis is based on a specific evaluation.  Rather, it appears PTSD was listed based on the Veteran's report that he had been diagnosed with it.  These VA treatment sessions were primarily related to medication management and did not seem to involve actual psychiatric analysis or investigation.  

The Veteran has been assigned diagnoses of PTSD by a private psychiatrist, a licensed clinical social worker, and a family therapist.  Although VA psychiatrist Dr. J.C. affirmed Ms. C.M.'s PTSD diagnosis, he did not evaluate the Veteran himself.  It is not clear whether the PTSD diagnoses provided by Dr. J.R. or Ms. C.M. were made in accordance with the DSM-IV criteria.  Family therapist Mr. J.K.'s treatment note indicated his opinion that the Veteran met the diagnostic criteria for PTSD.  However, it is unclear what qualifications Mr. J.K. possesses as a family therapist, or to which diagnostic criteria he was referring when he made his diagnosis.  The Veteran was afforded two VA examinations, provided by a VA psychologist and VA psychiatrist respectively.  Both examiners thoroughly evaluated the Veteran's symptoms, history, and reports of stressors during his service in Vietnam.  Neither VA examiner found that the Veteran met the DSM-IV criteria for PTSD.  

The Board finds the assessments by the VA psychologist and psychiatrist to be of greater probative value than the diagnoses by Dr. J.R., Ms. C.M., and Mr. J.K.  The Veteran's VA examination reports are of much greater length and delve into much greater detail regarding the Veteran's symptoms, history, and stressors than Dr. J.R.'s notation of his PTSD diagnosis, the summary of Ms. C.M.'s initial session with the Veteran, or Mr. J.K's treatment notes.  The Board finds that the Veteran's two VA examinations constitute the most thorough assessment and evaluation of the Veteran's PTSD symptoms, history, and reported stressors, and the Board finds that the evidence from the Veteran's two VA examinations is therefore the most probative evidence of record with regard to establishing whether the Veteran has PTSD.  As such, the weight of the evidence is against a finding that the Veteran meets the criteria for service connection for PTSD.  

The Board acknowledges the Veteran's belief that he has PTSD; but as a layperson he unfortunately lacks the medical training and expertise to provide a complex medical opinion such as diagnosing his psychiatric symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's mere assertion that he has PTSD is insufficient to establish such a diagnosis for service connection purposes.  

As the evidence does not support the finding that the Veteran has been diagnosed with PTSD in accordance with the regulatory requirements, the criteria for service connection for PTSD have not been met.  See 38 C.F.R. §§ 3.304(f), 4.125(a).  Accordingly, the Veteran's claim of entitlement to service connection for PTSD is denied. 

However, the Veteran's claim does not end here. As noted in the introduction, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, while the Veteran specifically filed a claim for PTSD, he was really filing a claim for service connection for the psychiatric symptomatology that he was experiencing.  See Clemons v. Shinseki, supra.  

As such, the Board must now address whether the Veteran meets the criteria for service connection for an acquired psychiatric disability other than PTSD.  

The Veteran contends that his current psychiatric disability is a result of incidents that occurred during his active service in Vietnam.  In his November 2007 claim, the Veteran reported having bouts of depression and anxiety since leaving service in 1971.  He stated that he did not understand the relationship between these problems and events that happened in Vietnam until many years later.  He reported that he has been unable to relate to others due to his psychiatric disability, and that it has caused him many problems in relationships and being able to get along with co-workers.  

The Board finds that the Veteran has a current diagnosis of depression, and as such the first element of his service connection claim for an acquired psychiatric disorder, other than PTSD, is met.  

As noted above, the first evidence of record concerning the Veteran's psychiatric treatment is from private psychiatrist Dr. J.R. in 1997, 26 years after his separation from service.  At the Veteran's initial visit in January 1997, Dr. J.R. assigned diagnoses of both PTSD and major depression.  The Veteran reported that he had experienced depression since his service in Vietnam and that he had avoided seeking treatment because he thought it was a sign of weakness.  An April 1997 treatment record indicates the Veteran's report that his depression began following his service in Vietnam, and that he was particularly depressed from 1970 to 1976.  A June 1997 treatment record notes the Veteran's report that his tour in Vietnam was more traumatic for him than the injury he sustained there.  

As noted above, a December 2007 letter from Dr. S.T. notes that he saw the Veteran for three sessions beginning in January 2001, and mentions the Veteran having depression and anger in addition to PTSD.  However, Dr. S.T. did not provide any actual psychiatric diagnosis.  The record also contains a June 2001 treatment record from Dr. B.P., a neurologist who indicated he had treated the Veteran for a tremor several years earlier.  At that treatment session, the Veteran reported feeling depressed, sleeping poorly, and being fearful of the future.  Dr. B.P. noted that the Veteran "is not suicidal but he has every other symptom of depression."  Although Dr. B.P.'s treatment note does not contain a psychiatric diagnosis, it does tend to show the psychiatric symptoms the Veteran was experiencing at that time.  

As noted above, the Veteran filed his service connection claim for PTSD with depression and anxiety in November 2007, and was afforded an initial VA examination in September 2008.  At this examination, the VA examiner found no evidence of depression, depressed mood or anxiety of a clinical nature and did not assign any Axis I diagnosis.  

As noted above, the Veteran began receiving treatment at the Colorado Springs Vet Center in September 2009, and was diagnosed with PTSD and depression by Ms. C.M., a licensed clinical social worker there.  He was then referred to Dr. J.C., a VA psychiatrist, for medication management.  The evidence of record indicates that Dr. J.C. affirmed Ms. C.M.'s diagnoses and reviewed the Veteran's claims file, but there is no indication that Dr. J.C. in fact conducted a psychiatric evaluation of the Veteran.  Dr. J.C. did indicate that the Veteran's scores on assessment measures used by Ms. C.M. were consistent with her diagnoses of PTSD and depression.  During the course of the Veteran's treatment at the Vet Center, he was transferred to a new provider, Mr. J.K.  Mr. J.K., a family therapist, conducted an evaluation of the Veteran and assigned diagnoses of PTSD and depression in December 2010.  

The Veteran was afforded a second VA examination in connection with his claim in June 2012.  As noted above, the VA examiner (a VA psychiatrist) found that the Veteran's scores on various assessment measures indicated severe depression, and assigned Axis I diagnoses of depression and alcohol dependence.  

The Veteran has received diagnoses of depression from a private psychiatrist, a licensed clinical social worker, a family therapist, and a VA psychiatrist.  The Board finds that based on the clinical evidence of record, depression most accurately characterizes the Veteran's acquired psychiatric disability.  As the Veteran has a current diagnosis of depression, the first element of his claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is met.  

The Board finds, however, that the Veteran is an unreliable historian of the events that took place during his service in Vietnam.  As such, his credibility regarding his description of such in-service events is greatly diminished.  As there is no other evidence of record indicating that these events occurred, the weight of the evidence is against a finding of an in-service event and the second element of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is not met.  

In the Veteran's November 2007 statement in support of his claim, he reported that he had been sent to Da Nang, Vietnam on an individual levy in September 1970 and was assigned to guard duty on a regular basis because his occupational specialty of mechanic did not have an open slot.  He reported that the unit was very disorganized and that there were often vacant guard posts.  The Veteran stated that when he pointed this out to his sergeant, he was told to keep his mouth shut and that he would be blamed if the enemy breached the base perimeter.  The Veteran reported that the unit was divided into "dopers" (service members who used drugs) and "juicers" (service members who drank alcohol) and that he was advised by some friendly members of his unit that the drug users in the unit would not hesitate to blame any mistakes on the Veteran, since he was new.  The Veteran reported that he was told the drug users in the unit would not hesitate to hurt or even kill him and make it look like an accident.  

The Veteran also reported an incident that occurred shortly before Thanksgiving 1970 at the base in Da Nang.  The Veteran reported that at that time rocket attacks were becoming more frequent and more on target, and that one night a rocket attack occurred close to the mess hall.  The Veteran reported that he was ordered by his sergeant to investigate the incident, and that as he ran toward it another round hit the base.  The Veteran stated that as he was running for cover from the second round of the rocket attack, he ran into a truck and injured his right shoulder because he didn't see it in the dark.  The Veteran reported that his right arm later became very swollen and that he had to undergo surgery to remove a blood clot that had formed in the arm.  He stated that he was evacuated from Vietnam following the surgery and returned to the United States for rehabilitation.  

At the Veteran's September 2008 VA examination, he again reported that he had injured his right arm when he ran into a truck in the dark while running for cover from a mortar attack at Da Nang around Thanksgiving 1970.  The VA examiner noted that records in the Veteran's claims file indicated that no mortar attacks had occurred at Da Nang after October 1970, and that the Veteran's service treatment records did not indicate that his shoulder injury had occurred during a mortar attack.  At this examination, the Veteran did not mention that he was threatened by or fearful of other members of his unit at Da Nang.  

At the Veteran's initial appointment with Dr. J.C. in September 2009, he reported that he had been sent to Vietnam as a mechanic only to work perimeter guard duty and that his life was threatened when he tried to report heavy marijuana use by his fellow service members.  He denied that he had been physically harmed by a member of his unit, but he was convinced that if he had persisted in his attempt to report the drug use his life would have been at risk, and that he was in more danger from his fellow service members than from the Viet Cong.  The Veteran also stated he understood that whether his compound was mortared at the time of his shoulder injury was in dispute.  The Veteran stated that the service members in charge of filling out the reports of mortar attacks were likely high on marijuana and other substances.  

In the Veteran's October 2009 statement, he again reported his discovery upon arrival at Da Nang that there was heavy drug use within his unit, and again reported befriending service members who advised him that the other members of the unit were in fact a greater threat than the enemy.  The Veteran reported that this was because they had ceased to care about the war, would blame any mistakes on him because he was new, and would not hesitate to hurt or kill him and make it look like an accident.  The Veteran stated, "This fear for my life was not what I had expected.  I had more reason to fear US Army soldiers that were high on dope 99 present [sic] of the time than I did the Vietcong."  The Veteran also again related the incident that occurred in late November 1970, again stating that he injured his shoulder when he ran into a truck in the dark while running for cover from a second round of mortar attacks.   

The Veteran was seen for an initial mental health evaluation at the Colorado Springs VA Community-Based Outpatient Clinic (CBOC) with nurse practitioner Ms. L.H. in June 2011. At this visit, the Veteran again reported that he discovered heavy drug use among the members of his unit in Vietnam and truly believed the other members of his unit were trying to kill him.  He also reported that he injured his arm either during a fall or from running into a vehicle during a rocket attack, but that he could not remember which.  He stated that he was the only person at his guard post and that he did not remember what happened but he woke in chaos and his arm was injured.  The Veteran stated that he believed he was intentionally hurt by another service member.  

The Veteran was afforded a second VA examination in June 2012.  At this examination, the Veteran reported that he was an outcast in his unit at Da Nang because he did not smoke, drink, or use drugs, and that other members of his unit told him to keep his mouth shut or he would be killed.  The Veteran stated that the other service members thought he was a spy, and that he was beaten up about six times by the group of drug users in his unit and threatened by them daily.  The Veteran reported that his shoulder was injured when he was hit by a vehicle.  The Veteran further reported that he believed the driver of the vehicle hit him purposely and that it was one of the gang of drug users in his unit.  The VA examiner noted that the Veteran had "major inconsistencies" in his story regarding his experiences in Vietnam compared to prior mental health treatment notes and his September 2008 VA examination.  The examiner stated that in her opinion the Veteran's inconsistencies led to questions regarding the accuracy of his claims regarding his experiences in Vietnam.  

At his April 2013 hearing, the Veteran again reported his discovery of drug use within his unit upon arriving at Da Nang in September 1970.  The Veteran specifically named two members of the unit who advised him to do as he was told and that otherwise he would risk his life at the hands of the drug users in the unit.  The Veteran reported numerous suspicious incidents which caused him to believe other members of the unit were trying to kill him, which included broken ladder rungs at his guard tower and a car he was inspecting that fell off a jack stand.  He stated that he suspected the drug users in the unit thought he was a "snitch" sent by the Army Criminal Investigation Command (CID), as he had been sent over on an individual levy and there were no slots at the base for his MOS of mechanic.  

The Veteran again described the event that resulted in his shoulder injury, stating that he believed the truck he ran into was operated by another service member.  He stated that following that incident he thought about going AWOL or killing himself, and described how he would volunteer for details to other camps, such as Camp Baxter, that needed his skills as a mechanic.  The Veteran reported that he was very grateful when he underwent surgery on his right arm and was subsequently evacuated out of Vietnam.  

The Board notes that the Veteran filed an initial claim for service connection in March 1971, at his separation from service.  In his claim, the Veteran described his disability as "thrombosis of right axillary vein due to a fall in Vietnam Nov. 24th 1970."  The Veteran was afforded a VA examination in August 1971, and on examination the Veteran reported that he injured his right shoulder when he fell from a guard tower in Vietnam.  The Veteran also later filed a service connection claim for chronic low back pain, and was afforded a hearing in connection with his service connection claims at the RO in August 1979.  At that hearing, the Veteran testified that he had injured his right shoulder when he fell 15 feet from a guard tower at Da Nang.  The Veteran testified that another service member had yelled that there were incoming rounds and as the Veteran hurriedly got out of his guard tower, he fell and landed on his right arm and buttocks.  

The Veteran's statements in connection with his 1971 service connection claim appear consistent throughout the course of his claim and appeal, and he clearly described the cause of his right shoulder injury as a fall from his guard tower at Da Nang in late November 1970.  This description of the event leading to his shoulder injury is in conflict with the Veteran's description of the event in his current claim.  The Veteran now claims that he injured his right shoulder when he ran into a truck in the dark while either running for cover from a second round of mortar attacks or running toward the site of the mortar attack to investigate the damage.  The Board notes that at the Veteran's June 2011 appointment with Ms. L.H., he reported that he injured his shoulder either by running into a truck or falling during a rocket attack, but he could not remember which.  However, at all other times during the period on appeal, it appears the Veteran has consistently reported that he sustained his right shoulder injury when he came into contact with a truck in the dark while running on the base at Da Nang.  It must also be noted that he previously told Dr. J.R. during his treatment in the 1990s that he injured his arm from a shrapnel wound during combat - an allegation that is clearly and unequivocally false.

Although the Veteran has consistently reported during the pendency of his current claim that his shoulder injury was caused by an incident with a truck, the Veteran has put forward different versions of the event at different times during the period on appeal.  At the Veteran's September 2008 VA examination, he reported that he had run into the truck in the dark while looking for cover during a mortar attack.  The Veteran made a similar report in his October 2009 statement, stating that he ran into the truck while running for cover from a second round of mortar attacks.   However, at the Veteran's June 2012 VA examination, he reported that he was intentionally hit by another service member driving the truck, and there was no mention of a mortar attack.  At the Veteran's April 2013 hearing, he testified that his sergeant had sent him to investigate the site of a small mortar attack and that he ran into the side of a truck on his way to the site.  He testified that he knew the vehicle was being operated by another soldier.  The Veteran did not mention a second mortar attack during his hearing.  

The Board acknowledges the stressful and chaotic circumstances that likely surrounded the event leading to the Veteran's injury.  The Board further acknowledges that the event in question occurred in 1970 and the Veteran may be unable to accurately recall all of the details of an event that occurred over 40 years ago.  However, the Board finds that the Veteran's description of the event leading to the right shoulder injury he sustained at Da Nang is markedly different in connection with his current claim from the description he provided in connection with his 1971 and 1979 claims.  In connection with those claims, the Veteran clearly described the incident as a fall from his guard tower.  In connection with his present claim, the Veteran has most consistently described the event as running into a truck that he could not see in the dark.  As these two versions of the event are clearly different and cannot be reconciled, the Board finds that the Veteran may be an unreliable historian regarding this incident and the credibility of the Veteran's statements and testimony on this issue is diminished.   

It appears from the evidence of record that the Veteran did not mention being threatened by or fearful of other members of his Da Nang unit in his March 1971 claim, at his August 1971 VA examination, at his August 1979 hearing, or at any point during the pendency of that appeal. 
A June 1997 treatment note from private psychiatrist Dr. J.R. documented the Veteran's report that his tour in Vietnam was more traumatic than the injury he sustained there.  However, it is not clear exactly what the Veteran meant by this.  In the Veteran's November 2007 statement in support of his claim, he reported his discovery of heavy drug use in his unit at Da Nang and his fear of other members of the unit.  It appears from the evidence of record that this was the first time the Veteran mentioned these problems with his unit, although the Veteran's report in June 1997 that his Vietnam tour was more traumatic than his injury may have alluded to these issues.  The Veteran did not report these problems within his unit at his September 2008 VA examination.  The Veteran did report the issues within his unit at his September 2009 visit with Dr. J.C., but denied that he was ever physically harmed by another member of his unit.  However, at the Veteran's June 2012 VA examination, he reported that he was beaten up by the group of drug users in his unit on approximately six occasions, and that they threatened him daily.  

The Veteran reported at both his June 2012 VA examination and his April 2013 hearing that he believed the truck he ran into was driven by another service member trying to harm him.  The Veteran does not appear to have mentioned this belief at any time prior to his June 2012 VA examination.   At the Veteran's April 2013 hearing, he also testified regarding several suspicious incidents that caused him to believe other members of his unit were trying to harm him, including loose rungs on his guard tower ladder, a vehicle falling off the jack stands in the motor pool, and a generator coming loose from its cable when it was being lifted by a crane.  The Veteran did not mention these incidents at any other point during the period on appeal.  

The Board acknowledges that the circumstances surrounding the Veteran's service at Da Nang may have been stressful and there may well have been problems within the Veteran's unit related to drug use and discipline.  The Veteran may also have experienced interpersonal conflicts with other members of his unit.  However, the Veteran's inconsistency in his statements regarding the problems within his unit unfortunately tends to show that the Veteran is simply not a reliable historian on these issues and the credibility of his statements is thus diminished.  
The Board notes that the Veteran might not have been comfortable discussing these issues at the time of his 1971 service connection claim and appeal, and acknowledges that it may have taken the Veteran many years to be able to talk about his experience within his unit in Vietnam.  However, the Veteran has made clearly conflicting statements during the pendency of his current claim regarding his experiences with the other members of his unit at Da Nang.  Specifically, the Veteran reported at his September 2009 visit with Dr. J.C. that he had never been physically harmed by a fellow service member, but at his June 2012 VA examination reported that he had been beaten up by a group of drug users in his unit on approximately six occasions.  Furthermore, the Veteran reported that his shoulder injury was caused by running into a truck at several points during the period on appeal, but did not mention that the truck was driven by another member of the unit intentionally trying to harm him until his June 2012 VA examination and his April 2013 hearing.  The Board finds that the conflicting and inconsistent nature of the Veteran's statements regarding the problems within his unit unfortunately diminishes the credibility of those statements.  

The Veteran has not submitted any statements from fellow service members or any other evidence to corroborate his claims of the events that occurred during his service in Vietnam.  The other evidence of record relating to the Veteran's in-service experiences during his time in Vietnam consists of his service personnel and treatment records, as well as a report from the Joint Services Records Research Center (JSRRC) regarding mortar attacks at Da Nang.    

The Veteran's service personnel records show that the Veteran was sent to Vietnam on an individual levy, and was stationed at Da Nang between September and December 1970.  The Veteran's service personnel records also contain information regarding his medical evacuation from Da Nang following surgery on his right shoulder in late November 1970, and his subsequent hospitalization and rehabilitation following his evacuation.  The Veteran's service personnel records do not note that he was wounded during a mortar attack.  The Veteran's service treatment records contain evidence that his right arm injury occurred on November 25, 1970 and that surgery was performed to remove a blood clot in the arm on November 26, 1970 in Da Nang.  The service treatment records note that the Veteran was to be evacuated following the surgery.  The Veteran's service treatment records do not note that the Veteran's injury occurred during a mortar attack or give any information about the circumstances surrounding his injury.  

The JSRRC report regarding mortar attacks at Da Nang was referenced by the Veteran's September 2008 VA examiner in his discussion of whether the mortar attack that the Veteran reported at Da Nang in late November 1970 occurred as the Veteran described.  The JSRRC report shows that three mortar attacks occurred at Da Nang during the Veteran's time there from September to December 1970.  One attack occurred on September 1, the second occurred on October 12, and the third on October 21, 1970.  There are no records of mortar attacks at Da Nang after this time, and therefore no records of mortar attacks at any point during November 1970.  The fact that there were attacks that occurred in September and October 1970 cannot be used to verify the Veteran's claims, since he is adamant in his various statements that the attacks occurred just before Thanksgiving - and he did not just allege one attack around Thanksgiving, but stated the attacks became "more frequent".

The Board acknowledges the Veteran's contention that the service members who were supposed to record such attacks were likely high on marijuana and other substances, and thus presumably may have made errors in their recording.  However, the JSRRC report seems to contain a meticulous and complete record of mortar attacks that occurred at the Da Nang base, and there is no objective evidence that any mortar attacks on the base during this time period went unrecorded.  The Board finds that the JSRRC report contains competent and credible evidence of the mortar attacks that occurred at Da Nang during the time the Veteran served there, and that as an apparently complete and official record of these attacks, is entitled to significant probative weight.  As noted above, the Veteran has submitted no other evidence to corroborate his account of the mortar attack that he claims occurred in late November 1970.  As the Board finds the Veteran's credibility diminished with regard to his account of the events he experienced in Vietnam, the weight of the competent and credible evidence tends to show that no mortar attacks occurred at Da Nang in November 1970.  

The Board finds that the Veteran's credibility regarding his reports of his experiences in Vietnam, to include the event that caused his shoulder injury and his problems with other members of his unit, to be diminished.  The Veteran has not submitted any other evidence regarding his experiences at Da Nang and no other evidence of record supports the Veteran's contentions regarding these experiences.  As such, the weight of the competent and credible evidence does not tend to show that the events described by the Veteran occurred during his service in Vietnam, and thus the second element of his service connection claim is not met.  

As the second element of the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, other than PTSD, is not met, the third element also cannot be met.  As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for an acquired psychiatric disability, other than PTSD.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim of entitlement to service connection for PTSD, as well as his claim of entitlement to service connection for an acquired psychiatric disability, other than PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  A January 2008 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in December 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service personnel records, service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded two VA medical examinations in September 2008 and June 2012 to obtain an opinion as to whether his psychiatric disability was the result of his service in Vietnam.  The examinations were conducted by a VA psychologist and VA psychiatrist, respectively, following a thorough examination and interview of the Veteran and review of the claims file.  On review, it appears both examiners obtained an accurate history and listened to the Veteran's assertions.  The examiners both laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that both examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

The Board acknowledges the Veteran's contention in his April 2010 formal appeal that the September 2008 VA examination lasted only 15 minutes and did not accurately represent his symptoms.  As noted above, on review the Board finds the September 2008 VA examination report to be thorough and adequate.  At his April 2013 hearing, the Veteran stated that he believed his June 2012 VA examiner was guided by the prior examiner's notes in making her determinations.  The Veteran did not assert that the duration of his second VA examination was inadequate.  As noted above, the Board finds the June 2012 VA examination to be adequate.  The examiner provided her own assessments and opinions, separate and distinct from those of the prior VA examiner, and reached her conclusions based on her own thorough examination of the Veteran and review of the claims file.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disability, other than PTSD, is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


